Title: General Orders, 16 May 1780
From: Washington, George
To: 



Head Quarters Morristown Tuesday May 16th 1780
Parole Williamsburgh.  Countersigns Wells, Wales.

[Officers] Of the Day Tomorrow[:]
To command the manœuvring battalions tomorrow[:] Colonels Cortlandt & Jackson. Lt Colonels Robinson & Hay.
All officers absent from the Army except on Furloughs not expired recruiting or on command are forthwith to join their Corps. The officers commanding Divisions will pay particular attention to have this order executed.
The manœuvring Battalions to be formed in the field opposite Stark’s Brigade precisely at Nine o clock tomorrow morning: Two Adjutants from the Pennsylvania Division to be added to these Battalions: They are to be furnished with a Standard from the Pennsylvania Division and one from Clinton’s brigade: Brigade Major from the 1st Pennsylvania Brigade to attend the formation.
